          Case 3:17-cv-03263-VC Document 58 Filed 12/03/19 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 ELECTRONIC FRONTIER
 FOUNDATION,                                        Case No. 17-cv-03263-VC

                Plaintiff,
                                                    ORDER OF DISMISSAL
         v.

 UNITED STATES DEPARTMENT OF
 JUSTICE,
                Defendant.


       The Court has been advised by the Notice of Settlement and Request to Vacate Briefing

filed on November 21, 2019, that the parties have resolved this case. (Re: Dkt. No. 57).

Therefore, it is ORDERED that this case is DISMISSED without prejudice. All deadlines and

hearings in the case are vacated. Any pending motions are moot.

       The parties retain the right to reopen this action within 60 days of this Order if the

settlement is not consummated. If a request to reinstate the case is not filed and served on

opposing counsel within 60 days, the dismissal will be with prejudice.

       IT IS SO ORDERED.

Dated: December 3, 2019

                                                 ______________________________________
                                                 VINCE CHHABRIA
                                                 United States District Judge
